Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 11/08/2021. Claims 1, 5, 8, 9, and 12 have been amended. Currently pending for review are Claims 1-3 and 5-13.
Response to Amendment
Regarding the Drawing and Claim Objections made in the Office Action filed on 10/25/2021. Amendments/Remarks & Arguments filed by Applicant on 11/08/2021 correct the objection and/or are persuasive. Therefore, the Drawing and Claim Objections made in the Office Action filed on 10/25/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 10/25/2021. Amendments/Remarks & Arguments filed by Applicant on 11/08/2021 correct the rejection and/or are persuasive. Therefore, the 35 U.S.C. 112(b) Rejections made in the Office Action filed on 10/25/2021 has been withdrawn unless otherwise indicated below.
Claim Objections
Claims 7, 11, and 12 are objected to because of the following informalities:  
Claim 7 Line 3 recites “a bed edge”, the limitation of “a” should be replaced with --the-- since the bed edge has been previously recited.
Claim 11 Line 2 recites “outer color” the limitation appears to be a typographical error and “color” should be replaced with --cover--.
Claim 12 Line 5 recites “a spring connectors”, it is suggested that Applicant remove “a”. 
Claim 12 Line 15 recites “a bed edge”, should be replaced with --the bed edge-- since a bed edge has been previously recited.
Claim 12 Line 13 recites “a metal rod”, the limitation has been previously recited and “a” should be replaced with --the--.                    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 7 recites “a link retainer formed on the spring connector”. It is unclear if Applicant intends to claim a link retainer formed on each spring connector or at least one spring connector, since Applicant has previously claimed a plurality of spring connectors. In order to proceed, the Office will interpret the claim as --a link retainer formed on each spring connector--.
Claim 8 Line 7 recites “a link retainer formed on the spring connector”. It is unclear if Applicant intends to claim a link retainer formed on each spring connector or at least one spring connector, since Applicant has previously claimed a plurality of spring connectors. In order to proceed, the Office will interpret the claim as --a link retainer formed on each spring connector--.
Claim 11 recites “a second outer cover” and “the first outer cover”. There is a lack of antecedent basis for “the first outer cover” and it is unclear if Applicant is referring to another first outer cover or the first outer cover claimed in Claim 10. In order to proceed, it would appear that Claim 11 should be dependent of Claim 10 and not Claim 8 and will interpreted as such.
Claim 12 Lines 12 and 14 recite “the link retainer”, however is it is unclear if Applicant is referring to one of the previously recited link retainers or just one link retainer. In order to proceed, the Office will interpret the claim as --each link retainer--.
Claim 12 Line 11 recites “the link notch”, there is a lack of antecedent basis for the limitation in the claim. In order to proceed, the Office will interpret the limitation as --a link notch--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shan Trampoline Spring (05/17/2020).
Regarding Claim 8, Shan teaches a trampoline comprising:                   a. a trampoline frame (Refer to Figure 3 of Shan below);                  b. springs connecting to the trampoline frame;                  c. a trampoline bed;                  d. a spring connectors formed on the trampoline bed at a bed edge of the trampoline bed, wherein the spring connectors connect to the springs;
    PNG
    media_image1.png
    595
    620
    media_image1.png
    Greyscale
Fig. 3                  e. a link retainer formed on the spring connector, when the link retainer has a link opening and a link notch (Refer to Fig. 1 of Shan below); and
    PNG
    media_image2.png
    249
    271
    media_image2.png
    Greyscale
Fig. 1Refer to Fig. 1 above).
Regarding Claim 9, Shan continues to teach further comprising an outer vertex formed on the link retainer, wherein the outer vertex bends outwardly (Refer to annotated Fig. 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shan Trampoline Spring (05/17/2020) in view of “Assembly instructions CycleEnclosure” (09/05/08).
Regarding Claim 12, Shan teaches a trampoline comprising:
                         a. a trampoline frame (Refer to Fig. 3 of Shan above);
                         b. springs connecting to the trampoline frame;
                         c. a trampoline bed;
                        d. a spring connectors formed on the trampoline bed at a bed edge of the trampoline bed, wherein the spring connectors connect to the springs (Refer to Fig. 3 of Shan above), wherein the spring connectors are formed as link retainers, wherein the link retainers are made of a metal rod with a first link leg and a second link leg meeting at a link leg junction (Refer to annotated Fig. 1 below);
    PNG
    media_image3.png
    249
    260
    media_image3.png
    Greyscale
Fig. 1Refer to annotated Fig. 1 below). 
    PNG
    media_image4.png
    249
    271
    media_image4.png
    Greyscale
Fig. 1
                         Shan fails to teach wherein the spring connectors are color- coded to suggest an order of spring installation, wherein the spring connectors include at least a first color, a second color, and a third color arranged at different locations on a bed edge. CycleEnclosure teaches components are color coded to suggest an order of installation ( The components are disclosed as having colors related to steps of installation), wherein components include at least a first color, a second color, and a third color (Green, Blue, and Purple) arranged at different locations (Refer to Fig. 1 of CycleEnclosure below).
    PNG
    media_image5.png
    263
    353
    media_image5.png
    Greyscale

                   CycleEnclosure is analogous with Applicants invention in that they both teach color code frames and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring connectors as disclosed by Shan with the color coding method as taught by CycleEnclosure in order to designate steps for installation to simplify assembly. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shan Trampoline Spring (05/17/2020) in view of “Assembly instructions CycleEnclosure” (09/05/08), further in view of Bellicon (11/29/2019).
Regarding claim 13, Shan in view of CycleEnclosure teaches wherein the spring connectors of the first color are not adjacent to each other (CycleEnclosure teaches color coordinated Green Poles that are not adjacent to each other), wherein the spring connectors of the second color are not adjacent to each other (CycleEnclosure teaches color coordinated Blue Poles that are not adjacent to each other), wherein the spring connectors of the third color are not adjacent to each other (CycleEnclosure teaches color coordinated Purple Poles that are not adjacent to each other). However, if Applicant is not convinced that CycleEnclosure teaches that the first, second, and third colors are not adjacent to each other the Office takes the position that Bellicon teaches a trampoline frame comprising a plurality of springs comprised of different colors, wherein the spring of the first color are not adjacent to each other, wherein the spring of the second color are not adjacent to each other, wherein the spring of the third color are not adjacent to each other (Refer to Fig. 1 of Bellicon below).
    PNG
    media_image6.png
    232
    468
    media_image6.png
    Greyscale
           Bellicon is analogous with Applicants invention in that they both teach trampolines and therefore it would have been obvious to modify the spring connectors or Shan in view of CycleEnclosure such that wherein the spring connectors of the first color are not adjacent to each other, wherein the spring connectors of the second color are not adjacent to each other, wherein the spring connectors of the third color are not adjacent to each other, since Bellicon teaches that such alternating of colors is known in the art and does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claims 1-3, and 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/08/2021 have been considered but are moot because the new ground of rejection has been made above in light of amendments filed on 11/08/2021 to change the scope of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.